Citation Nr: 0834132	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2008 the veteran testified at a video conference 
hearing.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.	The veteran did not serve in the Republic of Vietnam or 
along the demilitarized zone (DMZ) in Korea.

2.	Exposure to herbicides has not been shown.

3.	Diabetes mellitus was not identified during service and 
the preponderance of the competent evidence is against 
finding that the veteran's current diabetes mellitus is 
causally related to his military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).  These notice requirements apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the veteran received notice of the VCAA in March 2006 and 
April 2006 letters.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, private and VA medical records, the results of VA 
records searches, and statements from the veteran and others.  
In March 2008, the veteran indicated that he does not have 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases if a 
veteran has been exposed to certain herbicide agents.  38 
C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the DMZ in Korea.  VA's 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10(n) directs that a detailed 
statement of the veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the Department of Defense's 
("DoD") inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged. If the 
exposure is not verified, then a request should then be sent 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  See Robinson v. Peake, No. 06-0905 
(U.S. Vet. App. Jan. 25, 2008).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Even if the veteran is not entitled to service connection on 
a presumptive basis, he is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).



Analysis

The veteran was diagnosed with diabetes mellitus in April 
2003.

The veteran served during the Vietnam Era, but was not 
stationed in either the Republic of Vietnam or the DMZ in 
Korea.  An April 2006 Request for Information found no 
records of exposure to herbicides and no record of actual 
duty or visitation to Vietnam.  The veteran contends that he 
was exposed to herbicides while on a C-130 flight between 
Udorn AB, Thailand to Clark AB, Thailand in October 1969 with 
drums that he believes contained Agent Orange.  The RO 
contacted the C&P service via e-mail, detailing the veteran's 
contention and received the following response in August 
2006:

...we have no record of storage of AO in Thailand 
when the entire spraying operation was run out of 
RVN, mostly from around Saigon.  C-130s transported 
all kinds of supplies and only C-123s sprayed AO in 
RVN...

The only evidence suggesting that the veteran was exposed to 
herbicides is his own testimony.  Without corroboration, that 
is insufficient to warrant the presumption of service 
connection for exposure to herbicides.  While, under Combee, 
the veteran is not precluded from establishing direct service 
connection for his diabetes mellitus, his service treatment 
records do not include a diagnosis of diabetes mellitus nor 
has the veteran offered any alternate theory of causation 
other than his unsubstantiated account of his exposure to 
Agent Orange while flying out of Thailand in October 1969.  
Without a verified in-service incurrance of a disease or 
injury, a direct service connection claim would fail to 
satisfy the requirements of Hickson.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes 
mellitus.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


